On Rehearing.
A rehearing of this cause is ordered by the court of its own motion.
The opinion of the court was delivered by
Manning, C. J.
In the opinion read on yesterday, wo held that laws could be promulgated only in the manner prescribed by the Legislature, and by the officers to whom such functions belonged, either from the nature of their offices or because it had been specially confided to them. The publication of the act No. 287 of tho session of 1876, in the official journal, was hence declared to be not a promulgation. That act repeals the act creating the Superior District Court.
It appears that the General Assembly at its present session have provided anew for tho promulgation of laws by tho enactment of law No. 20, the first section of which is as follows:
“ That whenever the enrolled copy of any bill shall have been delivered by the Clerk of the House or Secretary of tho Senate to tho Governor, and said enrolled copy shall not have been returned by him to tho House in which it originated, with his objections, within the time provided by law; or whenever the Governor, after delivery to him, has failed to approve the same within the legal delay, and has omitted or neglected to return said enrolled copy to the Secretary of State for promulgation, *228under tho constitution, without his signature, that the Clerk of the House or Secretary of the Senate, in which tho bill originated, be and is hereby directed to make a duplicate enrolled copy of said law, affixing thereto his certificate that it originated in tho House of which he is Clerk or Secretary, aiid aii additional certificate to tho fact of the delivery and date thereof by him of said bill to the Governor, and of the failure of the Governor to return tho samo, as required by law; and .upon'the delivery to the Secretary of State of said enro.led copy, with said certificate, by tho Secretary of the Senate or Clerk of the House, as the case may bo, ho is héfoby directed to promúlgate the same.”
The mode of promulgation prescribed by this act was followed in tlio promulgation of the law which repealed tho act creating the Superior District Court, and that court is therefore abolished. Without such special legislative provision, we held a promulgation in that form insufficient, and we were ignorant that such provision had been made.
The act thus legally promulgated provides that certain records of the Superior District Court shall bo transferred to the Third District Court of Orleans, and tho counsel for tho relator informed us in argument that an appeal had been lodged in that court in the case before us. Wo siiall therefore modify our decree, entered yesterday, and —
It is now ordered, adjudged, and decreed that so much of our judgment as confirms and perpetuates the prohibition to the defendant, Fischel, from proceeding further in the enforcement of his judgment against the relator until the latter’s appeal can be heard, remain undisturbed, and 'that the mandamus to the judge, of the Superior District Court, which was made peremptory, bo set aside and rescinded, and the defendant, Fischel, pay tlio costs hereof.